DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “and in the case of a cable exit housing being disposed on the carrier element”. This renders the claim indefinite, as the phrase “in the case of” is considered vague and unclear (i.e. it is unclear if multiple embodiments are being claimed, as “a cable exit housing configured to be disposed on the carrier element” is recited in claim 1, from which claim 8 depends, and it is unclear exactly what is being claimed by the phrase “in the case of”).  Appropriate correction is required.
Claim 8 recites “the respective other component”. This renders the claim indefinite, as it is unclear what exactly “the respective other component” is intended to 
Claim 12 recites “a drive wheel that in terms of gearing is connected to the motor unit”. This renders the claim indefinite, as the phrase, “in terms of gearing” is awkwardly worded and unclear (i.e. what exactly is “in terms of gearing” intended to refer to?). Appropriate correction is required.
Claim 19 recites “a first housing portion” and “the first portion of the housing”. This renders the claim indefinite, as it is unclear if the terms “a first housing portion” and “the first portion of the housing” are intended to refer to the same structure, or different structure entirely. Examiner notes that consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 20 recites “a concave-web-shaped pin” and “a housing web”. These terms are vague and unclear, and render the claim indefinite, since it is unclear what exactly “a concave-web-shaped pin” and “a housing web” are intended to refer to (i.e. what exactly is considered “web-shaped”? Examiner notes that a web can be a very wide variety of shapes and it is unclear exactly what “web-shaped” is intended to claim. Additionally the term “a housing web” is not defined in the disclosure and it is unclear exactly what manner of structure is being required by the term “a housing web”). Appropriate correction is required.
Claims 9-11 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Klippert et al. (US 2010/0043294) (hereinafter Klippert).
Regarding claim 1, Klippert discloses a drive device for an adjustment installation for adjusting a vehicle part, including a power window actuator, comprising a carrier element (See Figures 1 and 5, considered combination of at least elements 1 and 51); a cable drum (Figure 1, element 18), a cable exit housing (Figures 1, element 15) configured to be disposed on the carrier element and which mounts the cable drum so as to be rotatable about a rotational axis and which by way of at least one housing portion is attachable to the carrier element, and a motor unit (Figure 6, element 54) for electromotively driving the cable drum, wherein the carrier element has a contact structure having a plurality of elevations and depressions (Figures 1 and 4, elements 4 and 5) that are successively lined up and are mutually disposed in an alternating manner, the at least one housing portion of the cable exit housing by way of a base portion (Figure 1, element 16) of the cable exit housing being attachable to the contact structure. 
Regarding claim 2, Klippert discloses wherein the contact structure extends annularly about the rotation axis, and the elevations and depressions are successively lined up in an alternating circumferential manner about the rotation axis (See Figure 1).
Regarding claim 3, Klippert discloses wherein the elevations and depressions form a corrugated structure (See Figure 1, Examiner notes that the elevations and depressions of Klippert are considered to satisfy the term “corrugated”).
Regarding claim 4, Klippert discloses wherein the base portion has a profile that is complementary to that of the contact structure.
Regarding claim 5, Klippert discloses wherein the base portion has at least one elevation that is complementary to a depression of the contact structure, and/or at least one depression that is complementary to an elevation of the contact structure.
Regarding claim 8, as best understood, Klippert discloses a positive-lock element (Figure 5, element 56) which is radially spaced apart from the rotational axis and which is disposed on the carrier element or the base portion, and in the case of a cable exit housing being disposed on the carrier element engages in a positive-locking manner in a positive-lock opening on the respective other component.  
Regarding claim 12, as best understood, Klippert discloses a drive housing (See Figure 8, considered “housing” in which element 72 is located) which is disposed on a side of the carrier element that faces away from the cable drum housing and which mounts a drive wheel (Figure 8, element 12) that in terms of gearing is connected to the motor unit.  
Regarding claim 19, as best understood, Klippert discloses a drive device for use in a window actuator, the drive device comprising: a cable drum (Figure 1, element 18); .  

Claims 20 is rejected under 35 U.S.C. 102a1 as being anticipated by Klippert (US 2005/0067521).
Regarding claim 20, as best understood, Klippert discloses a drive device for use in a window actuator, the drive device comprising: a cable drum (Figure 3, considered top portion of element 17 including element 18) configured to rotate about a rotational axis; a carrier element (Figures 2-3, considered bottom portion of element 17 including element 23) defining an opening (Figure 2 element 21) and including a concave-web-shaped pin (Figures 2-3, elements 19 and 20) axially extending from the carrier element, wherein the concave-web-shaped pin partially circumferentially surrounds the opening; and a cable exit housing (Figure 1, considered elements illustrated in Figure 1 .

Allowable Subject Matter
Claims 6-7 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634